Case 1:21-cv-01022-JDT-cgc Document 7 Filed 03/31/21 Page 1 of 2               PageID 37




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


SANCHO JERMAL PERRY,                         )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )          No. 21-1022-JDT-cgc
                                             )
MITCHELL MAYNARD,                            )
                                             )
       Defendant.                            )


                      ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       On February 22, 2021, the Court issued an order dismissing Plaintiff Sancho Jermal

Perry’s pro se complaint and granting leave to file an amended complaint. (ECF No. 6.)

Perry was warned that if he failed to file an amended complaint within twenty-one days,

the Court would dismiss the case in its entirety, assess a strike pursuant to 28 U.S.C.

§ 1915(g), and enter judgment. (Id. at PageID 35-36.)

       Perry has not filed an amended complaint, and the time within which to do so has

expired. Therefore, this case is DISMISSED with prejudice in its entirety, and judgment

will be entered in accordance with the February 22, 2021, order dismissing the original

complaint for failure to state a claim on which relief may be granted. Perry is assessed his

first strike under § 1915(g). This strike shall take effect when judgment is entered. See

Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).
Case 1:21-cv-01022-JDT-cgc Document 7 Filed 03/31/21 Page 2 of 2               PageID 38




      The same considerations that led the Court to dismiss the complaint for failure to

state a claim also compel the conclusion that an appeal would not be taken in good faith.

It is therefore CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of

Appellate Procedure 24(a), that any appeal in this case by Perry would not be taken in good

faith. Leave to appeal in forma pauperis is DENIED.

      The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                 s/ James D. Todd
                                                JAMES D. TODD
                                                UNITED STATES DISTRICT JUDGE




                                            2
